Title: To Benjamin Franklin from Joseph Moore, 24 December 1784
From: Moore, Joseph
To: Franklin, Benjamin


				
					Sir
					London Decr 24. 1784
				
				I have to Inform you the Printing Press I have sent to M. le Chevr Holker should have sent it sooner but could nod get a ship before this, which is the Adventure John Damon Master the Custom Huse expences &c are 7 s. which you are Indepted to your Most Humbl servant
				
					
						Josh Moore
					
					No 43 Drury Lane
				
			 
				Addressed: Monsieur Franklin / Ministre Plenipotentiaire / des Etats-Unis de l’Amerique / Pres S M Tres Chretienne / a passy pres / Paris—
				Notation: J. Moore Decr. 24 1784.—
			